Title: To George Washington from Samuel Huntington, 28 September 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir
          [Philadelphia, 28 September 1779]
        
        I enclose you an Act of Congress passed the 24th Inst. and am happy, in the first exercise of that important trust with which Congress have been pleased to honor me, to have the opportunity of conveying to you the thanks of Congress for ordering with so much wisdom, this late attack on the enemy’s works at Paulus Hook⟨.⟩ The important business, in which Congress have been engaged, has prevented an earlier attention to that brilliant Action.
        I can assure you, Sir, Congress have a proper sense of the merit of the Officers and soldiers employed in that enterprize as well as of the army in general which, by their cheerful performance of every duty under every difficulty, have proved that they ardently wish to give the truly glorious example they now receive.
        The act of this day which I enclose relative to the Officers of the Convention Troops was occasioned by the situation of public Affairs which is too critical to permit the enemy to avail themselves of the knowledge they must receive from the Communications of Officers of such rank and observation. I am, with due respect Sir, Your Excellency’s Obedt and very humble servt
        
          Saml Huntington President
        
      